UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 OBAYDULLAH,                                 )
                                             )
                     Petitioner,             )
                                             )
              v.                             )   Civil Case No. 08-1173 (RJL)
                                             )
 BARACK H. OBAMA, et al.,                    )
                                             )
                     Respondents.            )

                                                 ~
                                   FINAL JUDGMENT
                                   (November~, 2010)

      For the reasons set forth in this Court's public Memorandum Order of October 19,

2010 and for the reasons set forth in this Court's Classified Memorandum Opinion of

November 24, 2010, it is hereby

      ORDERED that Petitioner Obaydullah's petition for a writ of habeas corpus is

DENIED.

      SO ORDERED.